Citation Nr: 1533052	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-36 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 1, 2014, and in excess of 50 percent thereafter, for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and sleep disorder.

2.  Entitlement to an evaluation in excess of 60 percent for Crohn's disease and gastroesophageal reflux disease (GERD) (referred to collectively as Crohn's disease).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1985, from November 2001 to March 2002, from April 2002 to September 2002, from April 2003 to May 2003, from August 2003 to March 2004, and from January 2008 to March 2008.  The Veteran also served periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to an evaluation in excess of 60 percent for Crohn's disease and GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to increased evaluations for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to increased evaluations for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and sleep disorder, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At her May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to increased evaluations for an acquired psychiatric disorder, for the entirety of the period on appeal.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement an initial evaluation in excess of 10 percent prior to April 1, 2014, and in excess of 50 percent thereafter, for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and sleep disorder, has been withdrawn and is dismissed.


REMAND

The Board finds that remand for further development is required for the Veteran's claim for a rating in excess of 60 percent for Crohn's disease.

The record includes a letter from the Social Security Administration (SSA) indicating that the Veteran began receiving monthly disability benefits in November 2010.  Additionally, a letter to VA from the Veteran's private gastroenterologist states that the Veteran is currently on SSA disability.

To date, there has been no attempt to obtain any medical records which may be in the possession of the SSA.  Such records, if they exist, would presumably be relevant to the issue on appeal.

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). 

The duty to assist a claimant in obtaining records held by SSA extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.
 
2.  Obtain all pertinent records from SSA regarding the Veteran's disability application and determination.  Make note in the claims file all attempts made to obtain records and all responses received.

3.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


